PRICE, Presiding Judge.
The Attorney General has moved to dismiss this appeal on the ground, among others, that the transcript of the record contains no certificate of the Clerk of the Circuit Court of Lauderdale County that it is a complete transcript of the proceedings in this cause.
The clerk’s certificate required by Title 7, Section 767, Code of Alabama 1940, does not appear in the record.
The following cases 'hold that in this condition of the record the motion of the Attorney General is well taken. Davis v. State, 13 Ala.App. 309, 69 So. 338; Garrett v. McPherson, 23 Ala.App. 91, 121 So. 448; Mid-State Homes, Inc. v. Peoples, et al., 42 Ala.App. 182, 157 So.2d 808.
Appeal dismissed.